Order entered June 7, 2018




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                       No. 05-17-01480-CR
                                       No. 05-17-01481-CR

                             JOHN ANTHONY LEONARD, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 6
                                     Dallas County, Texas
                      Trial Court Cause Nos. F11-60173-X & F11-59713-X

                                             ORDER
        The clerk’s records in these appeals were due on March 31, 2018. When they were not

filed, we notified the district clerk by postcard dated April 4, 2018 and instructed that the records

be filed within thirty days. To date, the clerk’s records have not been filed. We ORDER the

Dallas County District Clerk to file the clerk’s records in these appeals WITHIN TEN DAYS

of the date of this order.


                                                       /s/    LANA MYERS
                                                              JUSTICE